EXHIBIT 10.2

DATED 19 March 1999

COURTLANDS DEVELOPMENTS LIMITED (1)

and

LEARNING TREE INTERNATIONAL LIMITED (2)

and

LEARNING TREE INTERNATIONAL INC. (3)

 

--------------------------------------------------------------------------------

Lease

of

Euston House

24 Eversholt Street London NWI

 

--------------------------------------------------------------------------------

Norton Rose

London



--------------------------------------------------------------------------------

CONTENTS

 

Clause

 

Heading

   Page

1

  Interpretation    3

2

  Demise    6

3

  Rent Review    7

4

  Tenant’s Covenants    8

5

  Landlord’s Covenants    27

6

  Provisos    28

7

  Surety’s Covenant    34

Schedule

  

1

  Part I - The Demised Premises    35

1

  Part II - Rights Excepted and Reserved    36

1

  Part III - Brief particulars and documents referred to in clause 2    38

2

  Rent Review    39

3

  Authorised Guarantee    39

Annexure

  

A

  Landlord’s Works   

B

  Tenant’s Improvements   



--------------------------------------------------------------------------------

H.M. LAND REGISTRY

LAND REGISTRATION ACTS 1925-1986

 

London Borough or County:   Camden and District   Title No.   310127 323279
224978 403961 104963 Property   Euston House, 24 Eversholt Street,   London, NW1
THIS LEASE made the   19 day of March 1999

BETWEEN

 

(1) COURTLANDS DEVELOPMENTS LIMITED (registered number 00871088) whose
registered office is at Chelsea House Westgate London W5 1DR

 

(2) LEARNING TREE INTERNATIONAL LIMITED (registered number 1392643) whose
registered office is at Mole Business Park Leatherhead Surrey KT22 7AD

 

(3) LEARNING TREE INTERNATIONAL INC. whose registered office is at 6053 West
Century Boulevard Suite 200 PO Box 45028 Los Angeles California 90045 USA

WITNESSES as follows:

 

1 Interpretation

 

1.1 Definitions

 

  In this Lease unless the context otherwise requires the following expressions
shall have the following meanings:

 

  “Base Rate” means the base rate of National Westminster Bank plc (or such
other member of the Committee of London Clearing Houses as the Landlord may from
time to time specify for this purpose) from time to time ruling or if the same
shall become incapable of determination such reasonable rate of interest as the
Landlord may from time to time specify in substitution therefor

 

3



--------------------------------------------------------------------------------

  “Basic Rent” means the clear yearly rent of Two million six hundred and fifty
thousand pounds (£2,650,000.00) as increased from time to time pursuant to the
Second Schedule

 

  “Demised Premises” means the land and premises more particularly described in
Part I of the First Schedule and any part thereof together with all buildings
now or hereafter erected thereon all additions alterations and improvements
thereto and the fixtures and fittings therein (other than tenant’s and trade
fixtures and fittings)

 

  “Environment” means “the environment” as defined in the Environmental
Protection Act 1990.

 

  “Hazardous Material” means all and any material and/or substances which are
harmful or potentially harmful to human health property or the Environment or
which are otherwise toxic noxious dangerous or deleterious

 

  “Insured Risks” means the risks of fire storm tempest flood lightning
explosion terrorism and in peacetime aircraft and articles dropped therefrom
malicious damage impact plant and machinery cover overflowing of tanks bursting
of pipes and such other risks as the Landlord shall from time to time insure
(subject in all cases to any excesses exclusions and limitations imposed by the
insurers or underwriters) except always such risks as cannot reasonably be
insured by the Landlord on satisfactory terms or at a reasonable premium or as
the Landlord’s insurers or underwriters have refused to insure

 

  “Landlord” means the party of the first part and includes the estate owner for
the time being of the reversion immediately expectant on the Termination of the
Term

 

  “Landlord’s Surveyor” means any firm or person (including a Chartered Surveyor
employed by the Landlord but not the Surveyor appointed to determine the rent on
review) appointed by or acting for the Landlord in the role of or to perform the
function of a surveyor for any purpose under this Lease

 

4



--------------------------------------------------------------------------------

  “Permitted Use” means use as offices within the meaning of Class Bl of the Use
Classes Order save as specified in sub-paragraph 4.19(b)

 

  “Permitted Part” means a whole floor or part floor (and for the avoidance of
doubt a part floor means only part of a floor which is directly accessible from
any of the lifts, stairs or lobbies in the Demised Premises) of the Demised
Premises (excluding the lifts staircases lift lobbies and toilets) or a
combination of such whole and/or part floors

 

  “Perpetuity Period” means the period expiring on the sooner of eighty years
after the date hereof and the Termination of the Term

 

  “Planning Acts” means the Town & Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 the
Planning and Compensation Act 1991 and any Act for the time being in force of a
similar nature or any laws and regulations intended to control or regulate the
construction demolition alteration or change of use of land or buildings or to
preserve or protect the environment or the national heritage

 

  “Prescribed Rate” means three per centum per annum above Base Rate compounded
with rests on the Rent Days such rate to apply as well after as before any
judgment

 

  “Rent Days” means 25th March 24th June 29th September and 25th December in
each year and ‘Relevant Rent Day” shall be construed accordingly

 

  “Surety” means the party of the third party only

 

  “Tenant” means the party of the second part and includes its successors in
title and assigns

 

  “Term” means the term hereby granted and shall include any extension holding
over or continuation thereof whether by statute agreement or otherwise

 

  “Termination of the Term” means the determination of the Term whether by
effluxion of time re-entry or otherwise howsoever

 

  “this Lease” means this Lease any licence or consent granted pursuant hereto
as varied or supplemented from time to time by and any deed or instrument made
supplemental hereto

 

  “Use Classes Order” means the Town & Country Planning (Use Classes) Order 1987

 

5



--------------------------------------------------------------------------------

  “Value Added Tax” means tax chargeable pursuant to the Value Added Tax Act
1983 and any similar tax which may supplement or replace it

 

1.2 Construction

 

  This Lease shall unless the context otherwise requires be construed on the
basis that:

 

  (a) where any covenant and/or obligation is undertaken by two or more persons
jointly they shall be jointly and severally liable in respect of that covenant
and/or obligation

 

  (b) the Term shall be deemed to commence for all purposes on the date of
commencement specified in Clause 2

 

  (c) references to any Act of Parliament order instrument regulation direction
or plan shall be deemed also to refer to any statutory or other modification or
re-enactment thereof from time to time in force and any order instrument
regulation direction or plan from time to time in force made or issued
thereunder or deriving validity therefrom or from any enactment repealed thereby
or under any such modification or re-enactment

 

  (d) any covenant on the part of the Tenant not to include an obligation on the
part of the Tenant such act or thing

 

  (e) words denoting one gender include the oth denoting persons include firms
and corporations

 

  (f) clause and paragraph headings shall not affect Lease

 

2 Demise

 

  In consideration of the rents hereby reserved and the covenants on the part of
the Tenant and of the Surety and the conditions hereinafter contained the
Landlord at the request of the Surety HEREBY DEMISES to the Tenant the Demised
Premises EXCEPTING AND RESERVING unto the Landlord and to all other persons from
time to time entitled thereto the rights set out in Part II of the First
Schedule TO HOLD the same unto the Tenant SUBJECT TO all rights of light and air
and all covenants easements rights and privileges (if

 

6



--------------------------------------------------------------------------------

  any) affecting the Demised Premises and in particular (but without prejudice
to the generality of the foregoing) the rights covenants and other matters more
particularly contained or referred to in the documents short particulars whereof
are set out in Part III of the First Schedule FOR a tern of twenty years
commencing on the 29th day of January One thousand nine hundred and ninety nine
YIELDING AND PAYING therefor unto the Landlord without deduction (except such as
the Tenant may be required by law to deduct notwithstanding any stipulation to
the contrary):-

 

2.1 Basic Rent

 

  Yearly during the Tern and so in proportion for any period less than a year
until the 6th day of April 1999 the rent of a peppercorn and thereafter the
Basic Rent such rent to be paid whether or not demanded by equal quarterly
payments in advance on each of the Rent Days except the first payment which
shall be made on the 7 April 1999 in respect of the period from and including
the 7th day of April One thousand nine hundred and ninety nine to (but
excluding) the Rent Day next following the 7th day of April One thousand nine
hundred and ninety nine

 

2.2 Insurance Rent

 

  By way of further rent on demand an amount equal to the cost of insurance
incurred from time to time in respect of the Demised Premises and of the
valuation for insurance purposes respectively referred to in Clauses 4.1(b) and
(c)

 

2.3 Further Rent

 

  By way of further rent all interest and other amounts payable under this Lease

 

2.4 Value Added Tax

 

  The Value Added Tax which from time to time is or may be chargeable (by reason
of an election of the Landlord or otherwise) in respect of the rents reserved by
Clauses 2.1 2.2 and 2.3 of this Lease

 

3 Rent Review

 

  The Basic Rent shall be reviewed and (if appropriate) increased at the times
and in manner set out in the Second Schedule

 

7



--------------------------------------------------------------------------------

4 Tenant’s Covenants

 

  The Tenant COVENANTS with the Landlord as follows:-

 

4.1 Pay Rents

 

  To pay to the Landlord:

 

  (a) the Basic Rent and other rents payable under this Lease at the times and
in manner as herein provided in this Lease without any deduction or set off
except as aforesaid the Basic Rent and any Value Added Tax to be paid by means
of a banker’s standing order or such other method as the Landlord may reasonably
require

 

  (b) on demand an amount equal to the full amount without deduction of any
agency or other commission paid or allowed to the Landlord (which the Landlord
shall be entitled to retain for its own benefit free of any obligation to bring
the same into account under this Lease) of every premium payable and other
payment incurred by the Landlord from time to time during the Term in effecting
and maintaining insurance:-

 

  (i) in accordance with the provision of Clause 5.2(a) and

 

  (ii) for the benefit of the Landlord against property owners and third party
liabilities arising in relation to the Demised Premises including but not
limited to those arising under the Defective Premises Act 1972

 

  (c) on demand an mount equal to the cost incurred by the Landlord of obtaining
from time to time a professional valuation of the Demised Premises for insurance
purposes provided that the Tenant shall not be required to reimburse such costs
more than once in every three years

 

  (d) if the Demised Premises shall be destroyed or damaged by any of the
Insured Risks on demand an mount equal to any applicable excess under any
insurance effected by the Landlord under or for the purposes of this Lease

 

4.2 Pay Outgoings

 

  (a) To pay and discharge all existing and future rates taxes duties charges
assessments impositions and outgoings whatsoever (whether parliamentary
parochial local or of any other description and whether or not of a capital or
revenue or non-recurring nature and even though of a wholly novel character)
which are now or may at any time hereafter be assessed charged levied or imposed
or payable (i) in

 

8



--------------------------------------------------------------------------------

    respect of the Demised Premises or (ii) on or by any estate owner landlord
tenant or occupier in respect thereof except (subject to sub-clauses 4.31(d) and
4.32 and Clause 6.16) any tax payable by the Landlord as a direct result of the
ownership of or an actual dealing by the Landlord with its reversionary interest
in the Demised Premises or the receipt by the Landlord of the Basic Rent or any
other payment made by the Tenant under this Lease)

 

  (b) If the Demised Premises shall at any time during the Term be unoccupied
for any period during which the Tenant or any other person shall be entitled to
claim or take the benefit of any relief from the payment of general rates or
other outgoings and in consequence the amount of any claim to or benefit of
similar relief which would otherwise be available to the Landlord in respect of
any period following the Termination of the Term if the Demised Premises were
vacant shall or may be reduced or lost to pay to the Landlord on demand in
respect of such period an amount equal to the whole amount of the value to the
Landlord of the claim or benefit which is not available to the Landlord and
which would otherwise have been available to the Landlord in respect of the
Demised Premises had the same been fully occupied throughout the Term and left
unoccupied thereafter (no account being taken of any period or consecutive
periods of actual occupation by any person after the Termination of the Term and
which is or are together insufficiently long to warrant another period free of
void rates when it or the last of them ends)

 

4.3 Common Expenses

 

  Without prejudice to the generality of any other covenant by the Tenant to pay
on demand a fair proportion of the costs and expenses of making repairing
maintaining lighting insuring connecting and cleansing all ways roads pavements
sewers drains pipes channels watercourses gutters wires cables boundary walls
fences party walls structures passageways open areas and other conveniences
which shall at any time belong to or be used for the Demised Premises in common
with other premises near or adjoining thereto the amount due in case of dispute
to be assessed by the Landlord’s Surveyor whose decision shall be final and
binding on all parties except in the case of manifest error

 

4.4 Repair

 

  To keep in good and substantial repair and condition and as necessary in whole
or in part rebuild replace and renew (by way of repair only) and keep clean the
Demised Premises (including the exterior and structure) and the water
ventilation sanitary apparatus heating and/or air conditioning apparatus

 

9



--------------------------------------------------------------------------------

  and the walls fences roads and other paved areas sewers drains lifts plant and
machinery and appurtenances thereof with all necessary reparations cleansing and
rebuilding works and amendments (by way of repair only) whatsoever (regardless
of the age or state or dilapidation of the buildings for the time being
comprised in the Demised Premises) and to replace from time to time all
landlord’s fixtures fittings and appurtenances in the Demised Premises which may
be or become beyond repair at any time during the Term or at the Termination of
the Term PROVIDED that there shall be excepted damage by any of the Insured
Risks unless insurance of the Demised Premises effected by the Landlord has been
vitiated or prejudiced or payment of the insurance moneys refused in whole or in
part as a consequence of any act or default of the Tenant or any undertenant or
their respective servants agents licensees or visitors

 

4.5 Decoration maintenance and cleaning

 

  Without prejudice to the generality of the foregoing covenant:

 

  (a) as to the exterior of the Demised Premises at intervals of not more than
three years and as to the interior thereof at intervals of not more than five
years and also as to both interior and exterior during the last three months
prior to or at the Termination of the Term to have prepared and painted or
otherwise decorated or heated (as the case may be) all surfaces and other
portions fabrics and finishes (i) usually painted with two coats at least of
good quality paint or (ii) otherwise decorated or treated with best quality
materials and so often as may be necessary to have professionally treated in
accordance with the good approved manner for preserving and protecting the same
all other parts of the Demised Premises requiring treatment for preservation and
protection and as and when necessary to clean make good and treat with suitable
preservative any rough cast stucco work block panels or walk

 

  (b) to carry out such painting decoration or other treatment in a proper and
workmanlike manner to the reasonable satisfaction of the Landlord and in
accordance with such reasonable directions in regard thereto as may from time to
time be communicated to the Tenant by or on behalf of the Landlord and during
the last three months prior to or at the Termination of the Term in colours
tints and materials previously approved in writing by the Landlord (such
approval not to be unreasonably withheld)

 

  (c) to replace all broken or damaged glass in the Demised Premises as and when
the same is broken or damaged with glass of the same colour tint and
specification

 

10



--------------------------------------------------------------------------------

  (d) to keep any areas not covered by buildings clear of all rubbish and free
from weeds and in a neat and tidy condition and all grassed areas thereon
regularly mown all borders therein properly stocked and tended all trees thereon
properly lopped topped and pruned (including cutting back roots) and as
necessary to fell and grub up the roots of any diseased or dangerous trees

 

  (e) to clean all windows (both externally and internally) and the window
frames and other glass comprised in the Demised Premises as necessary

 

  (f) to procure that all electrical and mechanical plant and equipment
(including lifts boilers central heating and air conditioning equipment) is
properly and regularly serviced and maintained by qualified persons approved in
writing by the Landlord (such approval not to be unreasonably withheld or
delayed) under appropriate maintenance contracts and whenever required to
produce the originals of such contracts for inspection by the Landlord and to
supply copies to the Landlord

 

4.6 Yield up

 

  (a) To carry out such work to the Demised Premises as is necessary to ensure
that at the Termination of the Term the Demised Premises are fitted out to the
standard set out in the specification marked A Landlord’s Works annexed hereto

 

  (b) To yield up the Demised Premises to the Landlord at the Termination of the
Term so painted treated rebuilt replaced renewed repaired cleansed maintained
amended and kept as aforesaid and otherwise as shall be in accordance with the
covenants and conditions contained in or imposed by virtue of this Lease and the
keys and all fixtures (other than tenant’s or trade fixtures) of every kind in
or upon the Demised Premises or which during the Term may be affixed or fastened
to or upon the same and prior to the Termination of the Term to the reasonable
satisfaction of the Landlord:

 

  (i) in case any of the said fixtures shall be missing broken damaged destroyed
or beyond repair forthwith to replace them with others of a similar or more
modem character and of no less value and

 

  (ii) unless released from compliance by written notice given by the Landlord
prior to the Termination of the Term to remove from the Demised Premises all
tenant’s and trade fixtures and fittings and partitions and furniture and
effects and in the event of any alterations having been made to the Demised
Premises to

 

11



--------------------------------------------------------------------------------

    reinstate the Demised Premises to the condition in which the same were prior
to the making of such alterations and for the avoidance of doubt the tenant’s
and trade fixtures and fittings including without prejudice to the generality of
the forgoing the specification marked B Tenant’s Improvements annexed hereto and
to remove any moulding sign writing or painting of the name or business of the
Tenant and other persons from the Demised Premises and

 

  (iii) to make good any damage caused to the Demised Premises by any such
reinstatement or removal or the removal of my fixtures fittings furniture or
effects

 

4.7 Permit Entry for Landlord and others

 

  To permit the Landlord and its servants agents contractors and workmen the
Landlord’s Surveyor the Surveyor appointed for the purpose of any review of the
Basic Rent and their respective servants agents contractors and workmen with all
necessary plant machinery equipment tools and appliances at all times in case of
emergency and otherwise at any reasonable times on reasonable prior written
notice without interruption or interference to enter upon the Demised Premises
and remain thereon for such reasonable period as shall be necessary:

 

  (a) to examine the Demised Premises to ensure that nothing has been done or
omitted which constitutes or may be or tend to be a breach or non-performance of
any of the covenants contained in this Lease

 

  (b) to take schedules or inventories of the fixtures and things to be yielded
up at the Termination of the Term

 

  (c) to exercise any rights excepted and reserved to the Landlord and for any
other purpose connected with the interest of the Landlord in the Demised
Premises or the disposal or charge thereof

 

  (d) to enable the Landlord to comply with any of its covenants

 

  (e) to inspect and measure the Demised Premises and for all purposes connected
with any intended or pending step under the provisions of Part II of the
Landlord and Tenant Act 1954 or the operation or implementation of the
provisions of Clause 3 and the Second Schedule and the Tenant shall furnish such
information for the said purposes as may reasonably be requested in writing by
the Landlord or any other person who should be permitted entry to the Demised
Premises under this sub-clause

 

12



--------------------------------------------------------------------------------

  (f) for the purpose of inspecting and executing repairs additions or
alterations to or upon or maintaining any adjoining or neighbouring premises the
person exercising such rights making good at its own costs to the Tenant all
damage to the Demised Premises or contents thereby occasioned taking reasonable
steps to cause as little inconvenience as possible to the Tenant

 

4.8 Remedy wants of repair and entry for Landlord on default

 

(a) Forthwith to proceed to remedy repair and make good all breaches of covenant
wants of repair and of decoration and defects of which written notice shall be
given by the Landlord to the Tenant and which the Tenant shall be liable to
remedy repair or make good PROVIDED ALWAYS that if within two months from the
date of such notice the Tenant shall fail to commence works to repair and make
good the wants of reparation and other matters prescribed in such notice or if
the Tenant shall at any time make default in the performance of any of the
covenants contained in this Lease for or relating to the repair decoration
treatment preservation protection state or condition of the Demised Premises
(whether or not such a notice is given by the Landlord) to permit the Landlord
and all persons authorised by the Landlord with workmen servants agents and
others with or without plant machinery equipment tools and appliances to enter
into and stay upon the Demised Premises and repair decorate treat preserve
protect and make good the same so as to comply with the said notice at the
expense of the Tenant (but so that the Landlord’s right of re-entry or any other
right or remedy of the Landlord under this Lease shall not thereby be
prejudiced) and to pay within 14 days of written demand the reasonable costs and
expenses thereof together with interest thereon at the Prescribed Rate from the
respective dates of expenditure by the Landlord to the date of reimbursement
which amounts shall be a debt due from the Tenant to the Landlord and
recoverable at the option of the Landlord by action or as rent in arrear

 

(b) To pay to the Landlord within 14 days of written demand all reasonable costs
and expenses incurred by the Landlord after the Termination of the Term in
repairing restoring painting or otherwise treating the Demised Premises so as to
put them into the state and condition required by the Tenant’s covenants
together with interest thereon at the Prescribed Rate from the respective dates
of expenditure by the Landlord to the date of reimbursement

 

4.9 Letting and Dealing Boards

 

  To permit the Landlord and its servants and agents at reasonable times upon
reasonable notice during the Term to enter upon the Demised Premises and affix
grid retain without interference in a conspicuous position (but not so as

 

13



--------------------------------------------------------------------------------

  materially to interfere with the access of light and air to the Demised
Premises) notices for re-letting the same (if there be a possibility of the Term
being determined) or selling the Landlord’s interest in the Demised Premises and
to permit all persons with written authority from the Landlord or the Landlord’s
agents at reasonable times of the day and upon reasonable notice to enter and
view the Demised Premises without interruption

 

4.10 Notices

 

  Immediately on receipt by the Tenant of any notice or communication from a
competent authority affecting the Demised Premises or the use thereof to give to
the Landlord a copy thereof and in any event when the Tenant first becomes aware
of the service of such a notice or of any circumstances likely to lead to
service of such a notice to give to the Landlord full particulars of such notice
or circumstances and to make or join in making such objection or representation
against or in respect of the same as the Landlord may reasonably require

 

4.11 Statutory Requirements

 

  (a) At the expense of the Tenant to comply with all present and future Acts of
Parliament and subordinate legislation made thereunder relating to the Demised
Premises or the use thereof or the employment of persons therein and to execute
at the Tenant’s own expense any work required to be carried out in or to the
Demised Premises whether such work is required to be carried out by the owner or
the occupier or any other person

 

  (b) Not at any time to do or omit on or about the Demised Premises any act or
thing by reason of which the Landlord may under any such Acts or subordinate
legislation incur or have imposed upon it or become liable to pay any levy
penalty damages compensation costs charges or expenses

 

  (c) To obtain all licences permissions and consents and to execute and do all
works and things and to bear and pay all expenses required or imposed by any
such Acts or subordinate legislation in respect of any works carried out by the
Tenant on the Demised Premises or of any use thereof or of the employment of any
persons therein

 

4.12 Planning

 

  Without prejudice to the generality of the preceding sub-clause and except to
the extent that the same may be undertaken by the Landlord in connection with

 

14



--------------------------------------------------------------------------------

  the reinstatement of the Demised Premises pursuant to its covenant in that
respect contained in Clause 5:

 

  (a) at the expense of the Tenant to comply with the provisions and
requirements of the Planning Acts and all licences consents permissions and
conditions now or hereafter existing granted or imposed thereunder or under any
enactment repealed thereby so far as the same are implemented and relate to or
affect the Demised Premises or any operations works acts or things now or
hereafter carried out executed done or omitted thereon or the use thereof for
any purpose

 

  (b) so often as occasion shall require at the expense of the Tenant to obtain
from the Local Planning Authority or other competent authority all such licences
consents and permissions as may be required under the Planning Acts for any
works to or operations on the Demised Premises or the institution or continuance
of any use thereof but so that the Tenant shall not make any application for
planning permission without the previous written consent of the Landlord (which
shall not be unreasonably withheld or delayed where the operations or use to be
authorised are not otherwise prohibited by and where requisite have been
approved by the Landlord under any relevant provisions of this Lease relating to
alterations or change of use) and to pay and satisfy any charge that may
hereafter be imposed (whether on the Landlord or the Tenant or any other person)
in respect of any such operations or of any such use as aforesaid

 

  (c) notwithstanding any consent which may be granted by the Landlord not to
carry out any works or any alteration or addition to the Demised Premises or any
change of use thereof (being works or an alteration or addition or change of use
for which a planning permission needs to be obtained) before a planning
permission therefor has been produced to the Landlord and acknowledged in
writing as satisfactory to it PROVIDED that the Landlord may refuse to express
its satisfaction on the ground (inter alia) that the period thereof or anything
contained therein or omitted therefrom in the reasonable opinion of the Landlord
would be or be likely to be (whether during the Tern or following the
Termination of the Term) prejudicial to the Landlord’s interest in the Demised
Premises or any adjoining or neighbouring land and property belonging to the
Landlord

 

  (d) unless the Landlord shall otherwise direct to carry out before the
Termination of the Term any works stipulated to be carried out to the Demised
Premises by a date subsequent to the Termination of the Term as a condition of
any planning permission which may have been granted during the Term or
implemented by the Tenant or any person deriving title under or through the
Tenant before or during the Term

 

15



--------------------------------------------------------------------------------

  (e) if and when called upon so to do to produce to the Landlord or as directed
by it to any third party all such plans documents and other evidence as the
Landlord may reasonably require in order to satisfy itself that the provisions
of this covenant have been complied with in all respects

 

  (f) in any case where permission for any development has been granted subject
to conditions the Landlord shall be entitled as a condition of giving its
consent to the permitted development to require the Tenant to provide security
to the Landlord satisfactory to the Landlord for the compliance with such
conditions and the development shall not be commenced or the use instituted
until such security shall have been provided to the satisfaction of the Landlord

 

  (g) not to do any thing to be done on or with reference to the Demised
Premises which may be grounds for or cause or lead to the compulsory acquisition
thereof

 

  (h) not to serve any purchase notice under the Planning Acts requiring any
authority to purchase the interest of the Tenant in the Demised Premises

 

4.13 Alterations

 

  (a) (i)         Not to make any alterations or additions in or to the Demised
Premises other than as may be permitted by

                          paragraph 4.13(a)(ii)

 

  (ii) Not to make any internal non-structural alterations or additions (which
do not involve any cutting maiming altering or injuring the demised premises) or
any alterations required to comply with the provisions of sub-clauses 4.11 and
4.12 of this Clause without first obtaining the written consent of the Landlord
(which consent shall not be unreasonably withheld or delayed)

 

  (iii) Where in this Clause 4.13(a) the Landlord’s consent shall be required
the Landlord shall be entitled as a condition of granting such consent require
the Tenant to enter into such covenants with the Landlord with regard to the
execution of the works and the reinstatement thereof at the termination of the
Term in such form as the Landlord may reasonably require

 

16



--------------------------------------------------------------------------------

  (b) To carry out and complete the work involved in all alterations to the
Demised Premises in accordance with the terms of all consents with materials of
suitable good quality in a proper and workmanlike manner and to the reasonable
satisfaction of the Landlord

 

  (c) On completion of the installation of anything which shall become part of
the Demised Premises forthwith to give to the Landlord written notice of the
same stating the full cost of reinstatement thereof

 

  (d) If the Tenant or any other occupier of the Demised Premises shall carry
out any building work alterations excavation change of use or any other
development on or to the Demised Premises to indemnify the Landlord against all
liability whether immediate or consequential for any tax levy imposition or
charge of whatsoever nature for which the Landlord may be or become liable as a
result of the same and also against any further liability to tax flowing from
this indemnity or any payment pursuant to it and to repay to the Landlord within
14 days of written demand the amount thereof together with interest at the
Prescribed Rate from the date of payment by the Landlord to the date of such
repayment and which sums in default of payment shall be recoverable at the
option of the Landlord by action or as rent in arrears

 

4.14 Signs

 

  Not without obtaining the prior written consent of the Landlord (such consent
not to be unreasonably withheld or delayed) to affix to or display on or permit
to be affixed to or displayed on the Demised Premises any sign hoarding poster
placard or advertisement whatsoever which shall be visible from the outside of
the Demised Premises except such means of identification and other notices
stating the name of the Tenant or any other permitted occupier of the Demised
Premises and the nature of its business as shall be reasonably necessary in
connection with the use and occupation of the Demised Premises for the time
being and shall first have been approved in writing by the Landlord such
approval not to be unreasonably withheld or delayed

 

4.15 Dangerous and Deleterious Substances

 

  (a) Not to keep on the Demised Premises any material or liquid of a dangerous
corrosive combustible explosive radio-active volatile unstable or offensive
nature or which might in any way injure by percolation corrosion or otherwise
the Demised Premises or the sewers and drains serving the same (except with the
prior written consent of the Landlord and after giving due notice to any
insurers of the Demised Premises and subject to any requirements imposed by them
(with which the Tenant shall comply) small quantities of inflammable materials

 

17



--------------------------------------------------------------------------------

    used in connection with the business carried on in the Demised Premises) or
the keeping or use of which may contravene any statute order regulation or
bye-law nor to stop up or obstruct in any way or permit oil or grease or other
deleterious liquid or matter to enter by any means the pipes drains sewers or
watercourses serving the Demised Premises or any adjoining or neighbouring
premises and in the event of such obstruction or injury forthwith to remedy the
same and make good all damage to the reasonable satisfaction of the Landlord

 

  (b) Not to permit the escape or leaching of any Hazardous Material from the
Demised Premises into any adjoining or neighbouring land or premises

 

4.16 Fire precautions

 

  At the expense of the Tenant to comply with all requirements (whether legally
enforceable or not) from time to time of the appropriate authority and of any
insurers of the Demised Premises in relation to fire precautions affecting the
Demised Premises and to keep and maintain sufficient fire fighting and
extinguishing apparatus in and about the Demised Premises installed in
compliance with such requirements and with any legal requirements and open to
inspection and maintained to the reasonable satisfaction of the Landlord and of
any insurers of the Demised Premises and not to obstruct the access to or means
of working of the same

 

4.17 Securing unoccupied premises

 

  Throughout any period during which the Demised Premises are closed for
business or are unoccupied whether or not furnished to keep the Demised Premises
fully secured and to provide such caretaking and other arrangements as may be
necessary to give the Demised Premises reasonable protection from vandalism
theft or unlawful occupation

 

4.18 Loadings

 

  Not to impose or permit to be imposed (whether by using machinery or
otherwise) on any part of the floors roof roof trusses ceilings or the structure
of any building comprised in the Demised Premises any load or weight greater
than that which the same are designed or constructed to bear with due margin for
safety nor to use the roof space for storage of goods nor by machinery or
otherwise to cause or permit any undue vibration to or nuisance by noise or
otherwise in the Demised Premises

 

4.19 User

 

  (a) Not to use the Demised Premises or any part thereof:-

 

  (i) for residential purposes or as sleeping accommodation

 

19



--------------------------------------------------------------------------------

  (ii) for any noisy noisome noxious offensive or dangerous trade art
manufacture business or occupation or for any sale by auction public exhibition
political meeting show spectacle or gambling or for any illegal or immoral
purpose

 

  (iii) in any way or for any purpose which may be or tend to become an
annoyance nuisance damage disturbance or inconvenience to or prejudice the
Landlord or the owners or occupiers of any premises adjoining or near the
Demised Premises or the neighbourhood

 

  (b) Without prejudice to the generality of the foregoing not to use the
Demised Premises otherwise than for the Permitted Use Provided that for as long
as Learning Tree International Limited or some other company within the same
group of companies (within the meaning of Section 42 of the Landlord and Tenant
Act 1954) is the Tenant it may use the Demised Premises for the Permitted Use or
for any use within Class Dl of the Use Classes Order

 

4.20 Insurers requirements

 

  (a) To carry out at the Tenant’s expense such works and other precautions as
may be required by any insurers of the Demised Premises in accordance with their
directions and not to carry on upon the Demised Premises or any adjoining
property controlled by the Tenant any trade business or activity or do or permit
any act or thing on or in relation to the Demised Premises which may make void
or voidable any policy of insurance of the Demised Premises or of any adjoining
or neighbouring premises belonging to the Landlord or render any increased or
extra premium payable for such insurance

 

  (b) To pay forthwith within 14 days of written demand to the Landlord the
whole of the amount (including professional and other fees and costs) which
should have been recoverable under any insurance of the Demised Premises
rendered irrecoverable as a consequence of any act or default of the Tenant or
any undertenant or their respective servants agents licensees or visitors

 

4.21 Notify damage by Insured Risks

 

  Forthwith upon becoming aware of the same to give immediate written notice to
the Landlord of any destruction of or damage to the Demised Premises stating (if
possible) whether and to what extent the same was brought about directly or
indirectly by any of the Insured Risks

 

19



--------------------------------------------------------------------------------

4.22 Prevent encroachments

 

  (a) Not knowingly to permit any owner of any property adjoining or near the
Demised Premises to acquire any rights of way light or air or other privilege or
easement or make any encroachment over against out of or upon the Demised
Premises and as soon as the Tenant shall become aware thereof or of any act or
thing which might result in the acquisition or making of any of the same to give
immediate written notice thereof to the Landlord and to adopt or permit the
Landlord to adopt such means as may be necessary or convenient for preventing
the acquisition or making of any of the same and at the cost of the Tenant to
take consent to or bring all actions in the name of the Tenant as the Landlord
may think fit or (at the option of the Landlord) to join with the Landlord in
taking such steps or action as may be reasonably required by the Landlord for
preventing any of the same from being acquired or made

 

  (b) Not without obtaining the prior written consent of the Landlord to stop up
darken or obscure any windows or lights belonging to the Demised Premises

 

4.23 Alienation

 

  (a) Not to charge the Demised Premises without the prior written consent of
the Landlord nor to assign or charge the Demised Premises in any part less than
the whole

 

  (b) Not to execute any declaration of trust with regard to the Demised
Premises or any part thereof or this Lease

 

  (c) Not to part with or share possession or occupation of the Demised Premises
or any part thereof other than in a manner permitted by this Clause 4.23

 

  (d) Not to share occupation of the Demised Premises or any part thereof
Provided that subject to the Tenant giving not less than 14 days’ prior written
notice to the Landlord in writing of the identity of the company and of the part
of the Demised Premises affected (if less than the whole) the Tenant may share
occupation of the Demised Premises or the relevant part thereof with some other
company within the same

 

20



--------------------------------------------------------------------------------

    group of companies (within the meaning of Section 42 of the Landlord and
Tenant Act 1954) as the Tenant and for so long only as such company shall remain
within such group and on terms whereby such company is not given exclusive
occupation of the Demised Premises or any part thereof and no relationship of
landlord and tenant is created Provided that any rent or other payment received
by the Landlord from any such company shall be deemed to have been paid by such
company as agent for the Tenant

 

  (e) Not to underlet or permit to be underlet any part or parts of the Demised
Premises which is not a Permitted Part and not to create more than three
separate underlettings in the Demised Premises

 

  (f) (i)         Not to underlet the Demised Premises or any Permitted Part
thereof nor to permit the creation of any derivative

         underlease:-

 

  (A) at a fine or premium or any other consideration or at a rent which at the
commencement of the term of such underletting is less than the full rack rental
value thereof without fine premium or any other consideration

 

  (B) at a rent payable more than two quarters in advance

 

  (C) other than on terms which shall contain provisions for review of the rent
thereby reserved at such intervals no less frequent than shall be normal in the
market for similar property at the time of the grant thereof having regard to
the terms of the proposed underlease

 

  (D) other than on terms which shall incorporate such provisions as are
necessary to ensure that any such underlease or derivative underlease is
consistent with and in all respects no more or less onerous than the provisions
of this Lease including (but without prejudice to the generality of the
foregoing) provisions similar to those contained in this sub-clauses 4.23(f) and
4.23(h)

 

  (E) Not to underlet the whole or any part of the Demised Premises without
ensuring that any immediate or derivative underlease shall be granted pursuant
to an Order of a Court of competent jurisdiction permitting the exclusion of the
provisions of Sections 24 - 28 inclusive of the Landlord and Tenant Act 1954 (as
amended) in relation to any such underlease and the tenancy created thereby and
that the same shall provide accordingly

 

21



--------------------------------------------------------------------------------

  (ii) Not at any time during the Term to be a party or privy to an agreement or
arrangement for commutation in whole or in part of the rent reserved by any
underlease in consideration of the payment of a lump sum or any other
consideration

 

  (iii) Not upon a review of the rent reserved by any underlease of the whole or
any part of the Demised Premises to agree the amount of any such reviewed rent
without the prior written consent of the Landlord (such consent not to be
unreasonably withheld)

 

  (g) Not to assign the whole of the Demised Premises:-

 

  (i) without obtaining from the assignee a covenant by deed with the Landlord
to pay the Basic Rent and all other rents reserved by this Lease and to observe
and perform all the covenants on the part of the Tenant and conditions contained
in this Lease for the residue of the Term and

 

  (ii) if the assignee is a corporate body and the Landlord shall so require
without obtaining from a Surety or Sureties reasonably acceptable to the
Landlord a full guarantee of the covenants of the assignee by deed in such form
as shall be reasonably required by the Landlord

 

  (h) Not to underlet the Demised Premises without obtaining from the
underlessee:-

 

  (i) a covenant by deed with the Landlord that the underlessee will throughout
the term granted by the underlease:-

 

  (A) (in the case of an underletting of the whole of the Demised Premises)
observe and perform all the covenants and conditions on the part of the Tenant
(other than the covenant to pay the Basic Rent) contained in this Lease

 

  (B) (in the case of an underletting of part only of the Demised Premises)
observe and perform all the covenants and conditions on the part of the tenant
(other than the covenant to pay rent) contained in the underlease

 

  (C) not assign part only of the premises demised by the underlease

 

22



--------------------------------------------------------------------------------

  (D) not assign the whole or sub-let or part with possession or occupation of
the whole or any part of the premises demised by the underlease except in a
manner and on terms permitted by this Clause 4.23 nor without first obtaining
the written consent of the Landlord under this Lease which consent shall subject
to compliance with such requirements not be unreasonably withheld or delayed

 

  (E) procure that any derivative interest created out of such underlease shall
contain provisions equivalent to those contained in sub-clauses 4.23(h)(i)(A) to
0) above

 

  (ii) a covenant from the underlessee in the underlease (which covenant the
Tenant shall use best endeavours to enforce) in the terms of sub-clauses 4.23(h)
(i) (C) @) and (E) above

 

  (i) Upon every application for consent required by this Clause 4.23 to
disclose to the Landlord such information including as to the terms proposed as
the Landlord may reasonably require

 

  (j) Not to underlet the whole of the Demised Premises or underlet any part or
parts thereof otherwise than in accordance with nor without in each and every
such case first complying with the foregoing provisions and subject thereto not
without obtaining the prior written consent of the Landlord which consent shall
not be unreasonably withheld or delayed

 

4.24 Conditions applicable to assignment

 

  (a) Not to assign or transfer the whole of the Demised Premises otherwise than
in accordance with nor without in each and every such case first complying with
the foregoing provisions (so far as they are applicable to an assignment) and
subject thereto not without the prior written consent of the Landlord which
consent shall not be unreasonably withheld or delayed and for this purpose and
for the purposes of section 19(1A) of the Landlord and Tenant Act 1927

 

  (b) It shall be reasonable for the Landlord to withhold consent in the
following circumstances:-

 

  (i) where the assignee is a parent company subsidiary or holding company of
the Tenant (as those expressions are defined in the Companies Act 1985)

 

23



--------------------------------------------------------------------------------

  (ii) where the proposed assignee enjoys diplomatic or state immunity (save
where the proposed assignee is the Government of the United Kingdom of Great
Britain and Northern Ireland or any department thereof)

 

  (iii) for so long as there are any subsisting material breaches of the
Tenant’s obligations under this Lease

 

  (iv) for so long as the Landlord or the Landlord’s solicitors have not
received a personal undertaking from a firm of solicitors acting for the Tenant
undertaking to pay the reasonable and proper legal and surveyor’s fees and
reasonable out of pocket expenses incurred by the Landlord in considering the
Tenant’s request for consent to assign and in documenting any consent which may
be given, and in obtaining any requisite approvals to the assignment from
Superior Landlords and mortgagees (if any) and whether or not the matter
proceeds to completion, including a reasonable charge to cover the Landlord’s
own administrative expenses

 

4.25 Requirement for Authorised Guarantee

 

  (a) Not to assign the Demised Premises as a whole unless the Tenant and the
Surety shall on or before completion of such assignment execute a deed of
guarantee (the “Authorised Guarantee”) in the form of the draft set out in the
Third Schedule hereto by which the Tenant and the Surety shall covenant with the
Landlord that the assignee will observe and perform the covenants on the part of
the Tenant contained in this Lease (as the same may be varied from time to time)
for the residue of the Term or (if sooner) until the assignee is released
pursuant to the provisions of the Landlord and Tenant (Covenants) Act 1995

 

  (b) If prior to any assignment the obligations of the Tenant hereunder are
guaranteed by any person persons or company (other than by a person or body
which held the interest of the Tenant hereunder immediately before the date on
which the current Tenant acquired that interest) then such guarantor will enter
into the Authorised Guarantee required by the immediately preceding sub-clause
to covenant with the Landlord that the Tenant will observe and perform the
obligations on its part

 

4.26 Register devolutions

 

  Within one month of every assignment transfer underlease or charge affecting
the Demised Premises or any devolution of the estate of the Tenant therein or
this Lease or of any derivative interest and every surrender thereof or the

 

24



--------------------------------------------------------------------------------

  commencement or termination of any sharing of the Demised Premises or part
thereof to give notice in writing with particulars thereof to the Landlord and
produce such assignment transfer underlease or charge or the Probate of the Will
or Letters of Administration or other instrument document or evidence of such
devolution or surrender or sharing or a certified copy thereof and (where the
title to this lease is registered at H M Land Registry) to submit any transfer
to the Land Registry for registration within 28 days after it is completed and
to notify the Landlord in writing of the date on which the application for such
registration is made and following completion of such registration to deliver to
the Landlord a certified copy of the Land Registry entries showing the
transferee as proprietor of this Lease and in every case to pay to the Landlord
a reasonable registration fee of not less than Twenty pounds plus Value Added
Tax thereon

 

4.27 Compensation

 

  To pay or procure the payment to the Landlord of the due and proper proportion
of any compensation paid to the Tenant or payable as a consequence of any notice
served on or application refused by any governmental or local authority in
respect of the Demised Premises or the user thereof

 

4.28 Defective Premises

 

  Forthwith upon becoming aware of the same to give notice in writing to the
Landlord of any defect in the Demised Premises which would or might give rise to
an obligation on the Landlord to do or refrain from doing any act or thing in
order to comply with the duty of care imposed on the Landlord pursuant to the
Defective Premises Act 1972 and at all times to display and maintain all notices
(including the wording thereof) which the Landlord may from time to time
reasonably require to be displayed at the Demised Premises

 

4.29 Indemnify Landlord

 

  To pay and make good to the Landlord and keep the Landlord fully and
effectually indemnified against all loss costs claims demands liability damage
actions and expenses whatsoever incurred or sustained by the Landlord directly
or indirectly as a consequence of or in connection with any breach
non-performance or non-observance of any of the covenants and conditions on the
part of the Tenant contained or implied in this Lease or the use of the Demised
Premises or the exercise of the rights granted by this Lease or arising by
virtue of the presence in on over or under the Demised Premises of any Hazardous
Material whether now or hereafter during the Term or the existence or condition
of any article in or about the Demised Premises or the execution or omission of
any works upon the Demised Premises including all costs and

 

25



--------------------------------------------------------------------------------

  expenses incurred by the Landlord in connection with any steps which the
Landlord may (at its absolute discretion but without being in any way obliged so
to do) take to remedy any breach of covenant or condition by the Tenant or any
Surety contained or implied in this Lease AND such indemnity shall be without
prejudice to any rights or remedies of the Landlord under this Lease in respect
of any breach non-performance or non-observance of any covenant or condition

 

4.30 Costs

 

  To pay within 14 days of demand (as to legal costs assessed on the Indemnity
Basis):-

 

(a) all reasonable legal costs and other costs and professional fees and
disbursements incurred by the Landlord in connection with or incidental to any
application made by the Tenant for a consent or licence (whether the same be
granted withdrawn or refused or proffered subject to any qualification or
condition) or the consideration of any proposal (including plans and
specifications) for and the inspection supervision and approval or otherwise any
works on the Demised Premises or any change in the user thereof

 

(b) all expenses including solicitors’ costs and surveyors’ fee reasonably
incurred by the Landlord in contemplation of or incidental to the preparation
and service of a notice under Section 146 of the Law of Property Act 1925 or of
proceedings under Sections 146 and 147 of that Act notwithstanding that in any
such case forfeiture is avoided otherwise than by relief granted by the Court

 

(c) all reasonable expenses including solicitors’ costs surveyors’ fees and
bailiffs costs and commission incurred by the Landlord in connection with or
incidental to any breach non-performance or non-observance of any of the
covenants or conditions on the part of the Tenant contained in this Lease or in
contemplation of the enforcement thereof including (without prejudice to the
generality of the foregoing) the service of all notices relating to and
schedules of dilapidations and wants of repair or decoration to the Demised
Premises and any negotiations in respect thereof and whether served during the
Term or after the Termination of the Term (but relating in all cases to such
wants of repair or decoration that accrued not later than the Termination of the
Term) or the levy of distress

 

(d) all Value Added Tax incurred by the Landlord on or included in any amount
reimbursable by the Tenant to the Landlord under this Lease

 

26



--------------------------------------------------------------------------------

4.31 Value Added Tax

 

  Where any payment due under or by virtue of this Lease is a payment on which
Value Added Tax is or may be chargeable (by reason of an election of the
Landlord or otherwise) to pay the amount of such tax in respect of the payment
at the rate applicable to that payment upon receipt from the Landlord of an
appropriate Value Added Tax invoice

 

4.32 Comply with Title Matters

 

  To perform and observe all the covenants conditions and provisions affecting
the Demised Premises including those contained or referred to in the documents
referred to in Part IV of the First Schedule so far as the same relate to the
Demised Premises and are still subsisting and capable of being enforced (except
in respect of the Section 80 Environmental Protection Act 1990 notice dated
7 June 1995) and to keep the Landlord fully and effectually indemnified from and
against all costs claims demands and liabilities arising from any breach
non-performance or non-observance thereof

 

5 Landlord’s Covenants

 

  The Landlord COVENANTS with the Tenant as follows:-

 

5.1 Quiet enjoyment

 

  The Tenant paying the Basic Rent and other rents and charges payable under
this Lease and performing and observing the several covenants and stipulations
on the part of the Tenant contained in this Lease may peaceably and quietly hold
and enjoy the Demised Premises during the Term without any lawful interruption
or disturbance from or by the Landlord or any person rightfully claiming under
or in trust for it

 

5.2 Insurance

 

(a) At all times during the Term to insure (unless such insurance shall be
prevented or vitiated by the act or default of the Tenant or any undertenant or
their respective servants agents licensees or visitors) the Demised Premises for
such amount as the Landlord shall from time to time be advised by the Landlord’s
Surveyor as being equal to the full cost of reinstatement thereof (or such
greater amount as the Tenant may reasonably request in writing from time to
time) together with architects’ and other professional fees costs of demolition
and site clearance and any work which may be required by virtue of any Act of
Parliament against loss or damage by the Insured Risks appropriate thereto and
loss of rent for three years or such longer period as the Landlord shall
reasonably determine at the yearly rate payable under this Lease and for such
additional amounts in respect of rent prospectively payable

 

27



--------------------------------------------------------------------------------

  on review as the Landlord shall decide and with an insurance office or
underwriters of repute upon the usual terms and conditions offered by them for
such insurance and through such agency as the Landlord shall select Provided
Always that the Landlord shall not be under any obligation to insure any
fixtures or fittings installed by the Tenant which have become part of the
Demised Premises or any alterations to the Demised Premises unless the Tenant
shall have given to the Landlord written notice of such installation or the
carrying out of the same and of the full cost of reinstatement thereof and the
Landlord has agreed with the Tenant at its request to effect the insurance
thereof

 

(b) At the request and cost of the Tenant to notify such insurance office or
underwriters of the occupation of the Demised Premises by the Tenant and at the
Tenant’s request and cost to produce to the Tenant (but not more often than once
in any year) sufficient details of the policy or policies of such insurance

 

(c) In case of damage to or destruction of the Demised Premises by any of the
Insured Risks and provided the policy of insurance shall not have been vitiated
or payment of the policy moneys refused in whole or part as a consequence of any
act or default of the Tenant or of any undertenant or their respective servants
agents licensees or visitors and subject to receipt of all insurance moneys and
of the amount of any applicable excess from the Tenant to make application for
all necessary consents and approvals and forthwith to expend all moneys received
by virtue of such insurance (other than in respect of loss of rent) in
rebuilding reinstating and making good (as the case may be) the Demised Premises
with all reasonable speed when it is lawful so to do (except fixtures and
fittings therein in respect of which the Tenant has not given written notice of
the installation thereof as herein provided or which the Landlord has not agreed
to insure) and in case of rebuilding or substantial reinstatement this covenant
by the Landlord shall be satisfied if the Landlord provides in the premises so
rebuilt or reinstated accommodation as convenient and commodious as is
reasonably practicable but not necessarily identical to the Demised Premises as
the same existed prior to such damage or destruction

 

6 Provisos

 

  PROVIDED ALWAYS and it is agreed and declared as follows:-

 

6.1 Forfeiture

 

  This Lease are made on the express condition that if and whenever the Basic
Rent or any other rents and charges reserved or made payable under this Lease or
any part thereof respectively shall be unpaid for twenty-one days next after the
same shall become due (whether formally or legally demanded or not) or if

 

28



--------------------------------------------------------------------------------

  and whenever there shall be a breach or non-performance or non-observance of
any of the covenants or agreements on the part of the Tenant or stipulations or
conditions contained in this Lease imposed on the Tenant or if the Tenant being
a company shall go into liquidation (other than a voluntary liquidation of a
solvent company for the purpose of amalgamation or reconstruction) or have a
winding-up or administration order made against it or be unable to pay its debts
within the meaning of Section 123 of the Insolvency Act 1986 or shall enter into
a composition with its creditors or a scheme of arrangement of its affairs or
have an administrator or a receiver or manager appointed over all or any part of
its undertaking or assets or being an individual shall have a bankruptcy order
or an interim order made against him or enter into a composition with his
creditors or scheme of arrangement of his affairs or have an interim receiver
appointed in respect of his property or if the Tenant in any case shall suffer
any distress or execution to be levied on the Demised Premises or shall take the
benefit of any Act for the relief of debtors then and in any such case the
Landlord or its agents may at any time thereafter and notwithstanding the waiver
or implied waiver of any previous right of re-entry arising under this Lease
re-enter upon the Demised Premises or any part thereof in the name of the whole
whereupon the Term shall absolutely cease and determine but without prejudice to
any rights or remedies which may then have accrued to the Landlord in respect of
arrears of rent or other breach or non-observance of any condition covenant or
agreement on the part of the Tenant contained in this Lease or otherwise

 

6.2 Distress

 

(a) If the Basic Rent or other rents or any other payment to be made by the
Tenant under this Lease or any part thereof shall be unpaid and in arrear for
twenty-one days (whether demanded or not) it shall be lawful for the Landlord to
enter into and upon the Demised Premises at any time thereafter and by any means
(including breaking open any doors or windows and gates and breaking down fences
or other enclosures) and distrain upon the Demised Premises (which power shall
extend to any tenant’s and trade fixtures and fittings then therein and for
severance and removal thereof) and the distress there and then found to dispose
of in due course of law and to apply the proceeds thereof first towards payment
of all costs and expenses thereby incurred and secondly towards the Basic Rent
or other rents or payments in arrear and in such order as the Landlord shall
decide

 

(b) If any rent or other payment due from the Tenant under this Lease shall be
unpaid twenty-one days after the due date for payment thereof (whether formally
demanded or not) and shall be paid only after the Landlord’s Solicitors have
been instructed or distress caused to be levied the Tenant shall in addition pay
to the Landlord within 14 days of written demand the Landlord’s solicitors’
reasonable costs thereby incurred and all bailiffs commission

 

29



--------------------------------------------------------------------------------

6.3 Notices

 

  All notices to be given under this Lease shall be in writing and Section 196
of the Law of Property Act 1925 as amended by the Recorded Delivery Service Act
1962 shall apply to the service of all such notices and in case of any notice to
be served on the Tenant such notice shall also be duly served if left at the
Demised Premises or sent to the last known address of the Tenant

 

6.4 Suspension of Rent

 

  If during the Term the Demised Premises shall be destroyed or so damaged by
any of the Insured Risks as to be unfit for occupation and use then (provided
the Tenant shall have duly carried out its obligations under this Lease and the
insurance of the Demised Premises or for loss of rent shall not have been
vitiated or payment of the policy moneys refused in whole or in part as a
consequence of any act or default of the Tenant or any undertenant or their
respective servants agents licensees or visitors and subject to the payment by
the Tenant to the Landlord of an amount equal to any applicable excess under the
relevant policy of insurance) the Basic Rent or a fair and just proportion
thereof according to the nature and extent of the damage shall as from the date
of such destruction or damage for a period equal to the period for which the
Landlord has insured loss of rent for the Demised Premises or until the Demised
Premises have been rebuilt or reinstated (whichever is the shorter period) be
suspended and any dispute as to the extent proportion or period of such
suspension shall be determined by a single arbitrator to be appointed by the
Landlord and the Tenant or (if they cannot agree on such appointment) by the
President for the time being of the Royal Institution of Chartered Surveyors in
accordance with the Arbitration Acts 1950 and 1979

 

6.5 Determination on Destruction

 

  If at the expiration of the period for which the Landlord has insured loss of
rent from the Demised Premises (or such longer period as shall be agreed in
writing between the Landlord and the Tenant before the expiry of such period)
calculated from the date upon which the Demised Premises shall have been
destroyed or so damaged by any of the Insured Risks as to render them unfit for
occupation and use:-

 

  (a) the insurance of the Demised Premises effected pursuant to the covenant by
the Landlord in that behalf contained in this Lease has not been vitiated or
prejudiced by or payment of the policy moneys refused in whole or in part as a
consequence of any act or default of the Tenant or any undertenant or their
respective servants agents licensees or visitors and

 

30



--------------------------------------------------------------------------------

  (b) the Landlord shall have been unable to obtain all necessary consents and
approvals for the rebuilding replacement and/or reinstatement of the Demised
Premises

 

  then and in such case (unless otherwise agreed in writing between the Landlord
and the Tenant prior to the expiration of such period as aforesaid) this Lease
shall absolutely determine PROVIDED ALWAYS that such determination will take
place without prejudice to any and all rights then subsisting between the
parties to this Lease

 

6.6 Landlord to have Insurance Moneys on Frustration

 

  If this Lease shall determine under the provisions of Clause 6.6 above or the
Landlord shall not have completed the rebuilding replacement and/or
reinstatement of the Demised Premises following destruction or damage by any of
the Insured Risks at the Termination of the Term then and in either such case
all moneys payable or to become payable under any insurance effected pursuant to
the covenant on the part of the Landlord in that respect contained in Clause 5
shall be paid to the Landlord for its own use and benefit

 

6.7 Double insurances

 

  If at any time the Tenant is entitled to the benefit of any insurance of the
Demised Premises then the Tenant shall pay or procure that there be paid to the
Landlord for its own use and benefit all moneys received or to be received by
virtue of such insurance

 

6.8 Disclaimer

 

  Except to the extent covered by the insurance effected by the Landlord the
Landlord shall not be responsible to the Tenant or any other person for any
injury death damage destruction or financial or consequential loss whether to
person property or goods due directly or indirectly to the act neglect or
default of any other occupier for the time being of the Demised Premises or of
the Landlord

 

6.9 Interest on unpaid rents and other moneys

 

  If the Basic Rent and any Value Added Tax payable thereon shall not be paid to
the Landlord within seven days of the relevant Rent Day (whether or not
demanded) or any other rents or amounts payable by the Tenant to the Landlord
under this Lease shall not be paid within fourteen days of the date of

 

31



--------------------------------------------------------------------------------

  demand the Tenant shall pay to the Landlord with any such sums but without
prejudice to all or any other rights or remedies of the Landlord under this
Lease) interest thereon at the Prescribed Rate calculated on a day to day basis
(and compounded with rests on the Rent Days) from the date on which the same
became due and payable or (if earlier) the date of expenditure by the Landlord
down to the date of payment or reimbursement by the Tenant

 

6.10 Non-acquisition of easements

 

  The Tenant shall not by implication of law or otherwise be entitled to any
estate or any right privilege or easement whatsoever (except as expressly
granted) by this Lease nor shall the Tenant by virtue or in respect of the
Demised Premises or this Lease be deemed to have acquired or to be entitled nor
shall it during the Term acquire or become entitled by length of enjoyment
prescription or any other means to any such estate right privilege or easement

 

6.11 Rent acceptance when breach exists

 

  (a) No demand for or acceptance or receipt of the Basic Rent or any other
rents or any payment on account thereof shall operate as a waiver by the
Landlord of any right which the Landlord may have to forfeit this Lease or
re-enter the Demised Premises by reason of any breach of covenant by the Tenant
or otherwise notwithstanding that the Landlord may know or be deemed to know of
such at the time of such demand acceptance or receipt and the Tenant shall not
in any proceedings for forfeiture be entitled to rely on any such demand receipt
or acceptance as aforesaid as a defence Provided that this provision shall have
effect in relation only to a demand receipt or acceptance made during such
period (if any) as may in all the circumstances be reasonable for enabling the
Landlord to conduct any negotiations with the Tenant for remedying the breach or
other matter

 

  (b) If the Landlord shall refuse to accept the Basic Rent or any other rents
or amounts payable by the Tenant to the Landlord under this Lease in order to
avoid a waiver of any right which the Landlord may have to forfeit this Lease or
re-enter the Demised Premises by reason of any breach of covenant by the Tenant
or otherwise then notwithstanding any tender of the same by the Tenant such sums
shall bear interest to be paid by the Tenant at the Prescribed Rate calculated
on a day-to-day basis (and compounded with rests on the Rent Days) from the date
on which the same became due and payable or (if earlier) the date of expenditure
by the Landlord down to the date upon which payment shall be accepted by the
Landlord or earlier forfeiture or re-entry

 

32



--------------------------------------------------------------------------------

6.12 Tenant’s covenants fully enforceable

 

  Each of the Tenant’s covenants contained in this Lease shall remain in full
force both at law and in equity notwithstanding that the Landlord may have
waived or released temporarily or permanently revocably or irrevocably or
otherwise howsoever any similar covenant affecting other premises or have waived
any prior breach of any covenant on the part of the Tenant

 

6.13 Disputes with adjoining owners

 

  Any dispute arising between the Tenant and tenants or occupiers of adjoining
or neighbouring premises belonging to the Landlord about any easement right or
privilege in favour of or affecting the Demised Premises or the premises
adjoining or near the Demised Premises shall be decided by the Landlord’s
Surveyor (whose decision including as to costs shall be binding upon the Tenant
who shall submit to and abide by such decision)

 

6.14 Warranty disclaimer

 

  The Tenant acknowledges that no representation or warranty has been given
prior to the date hereof or is given or implied by this Lease that the use now
or hereafter proposed by the Tenant for the Demised Premises is or will be or
will remain a use which does not constitute a breach of the Planning Acts or
will not require planning permission or is in accordance with any restriction or
covenant affecting the Demised Premises and that no consent which the Landlord
may give to any change of use shall be taken as including any such
representation or warranty nor that the Demised Premises are free from
contamination by Hazardous Material or suitable for use by the Tenant for the
purposes permitted hereunder and the Term and the Basic Rent and other rents or
amounts payable to the Landlord under this Lease shall not determine by reason
of any changes modifications or restrictions of the user of or access to the
Demised Premises or by the same being or becoming impracticable or prohibited
for any reason

 

6.15 Value Added Tax

 

  (a) All sums payable by the Tenant under or in connection with this Lease are
exclusive of any Value Added Tax

 

  (b) The Landlord shall not be obliged to exercise any election to waive
exemption from Value Added Tax in relation to the Demised Premises

 

  (c) Every obligation on the Tenant under or in connection with this Lease to
indemnify the Landlord or any other person against any liability includes an
obligation to indemnify against any Value Added Tax

 

33



--------------------------------------------------------------------------------

6.16 Hazardous Materials

 

  Any and all liability of the Landlord to the Tenant or any undertenant or
occupier or their respective servants agents or visitors in respect of any
Hazardous MateriaI present in on over or under the Demised Premises at the date
hereof or at any time or times during the Term is hereby (to the extent
permitted by law) expressly excluded

 

6.17 Jurisdiction

 

  This Deed shall be governed by and construed in accordance with the laws of
England and the Courts of England are to have jurisdiction but without prejudice
to the Landlord’s exclusive right to commence proceedings against the Tenant
and/or the Tenant’s Surety in any other jursidiction

 

7 Surety’s Covenant

 

  The Surety covenants with the Landlord that it will comply with its
obligations contained in clause 4.25 of this Lease

 

  It is hereby certified that this Lease has been made in pursuance of an
agreement

EXECUTED AS A DEED AND DULY DELIVERED the day and year inserted on page 1

 

34



--------------------------------------------------------------------------------

Schedule 1

Part I

The Demised Premises

The land and building therein known as Euston House 24 Eversholt Street London
NW1 shown edged red on the Plan attached hereto as the same are comprised within
Title Nos. 310127 323279 224978, 403961 and 104963 except such parts thereof as
are vested in London Underground Ltd. as recorded in an Agreement dated
20th October 1976 made between British Railways Board (1) and London Transport
Executive (2)

 

35



--------------------------------------------------------------------------------

Part II

Rights Excepted and Reserved

 

1 Services

 

  The free and uninterrupted passage and running of water soil gas electricity
telephone and other services from and to all other buildings premises and land
whether belonging to the Landlord or not adjoining or near to the Demised
Premises through and along all conduits pipes drains channels watercourses
sewers wires and cables or other conducting media which are now or may hereafter
during the Perpetuity Period be in over or under the Demised Premises

 

2 Entry to repair services

 

  To enter upon the Demised Premises at all times in case of emergency and
otherwise at all reasonable times upon reasonable written notice for the purpose
of inspecting maintaining cleansing repairing altering testing renewing and
replacing laying and making connections to the said conduits pipes drains
channels watercourses sewers wires and cables and other conducting media and all
connections and related apparatus the persons exercising such rights causing as
little damage and interference to the Tenant as reasonably practicable to the
Demised Premises and contents and making good or procuring the making good of
all damage thereto which is thereby occasioned at the costs of the Landlord

 

3 Works to and use of adjoining premises

 

  At all times during the Term without reference to the Tenant or making any
compensation to the Tenant therefor to:-

 

  (a) execute or permit or suffer the execution of works or alterations on or to
any lands adjoining or near the Demised Premises or the demolition rebuilding
alteration or extension of any buildings now or hereafter erected on such lands
including the right to build on or into any boundary wall of the Demised
Premises and make use of any column or support thereof (but not so as to damage
the interior surfaces thereof) and to make any excavation in such lands and to
undermine underpin and shore up the Demised Premises in such manner as the
Landlord may think fit

 

36



--------------------------------------------------------------------------------

  (b) use or deal with such lands and buildings and premises adjoining or near
the Demised Premises in such manner as the Landlord may in its absolute
discretion think fit notwithstanding that the access of light or air to the
Demised Premises PROVIDED THAT the Tenant’s occupation and use of the Demised
Premises shall not be materially adversely affected PROVIDED THAT the Landlord
takes all reasonable steps to minimize inconvenience to the Tenant and makes
good all damage to the Demised Premises at its own cost

 

4 Other easements

 

  All other easements and rights in the nature of easements or quasi-easements
now enjoyed by the Demised Premises over any property adjoining or near the
Demised Premises or which may at any time during the Perpetuity Period be
acquired over any such property for the benefit of the Demised Premises and to
which the Landlord may be or become entitled

 

5 Entry for Purposes of this Lease

 

  To enter upon the Demised Premises for all and any of the purposes mentioned
in Clauses 4, 5 and 6

 

37



--------------------------------------------------------------------------------

Part III

Brief particulars and documents referred to in clause 2

The entries referred to in the Transfer of the Demised Premises to the Landlord
dated 7th April 1998.

 

38



--------------------------------------------------------------------------------

Schedule 2

Rent Review

 

1 Interpretation

 

  In this Schedule the following expressions have the following meanings:-

 

  “Open Market Rent” the clear yearly full open market rent at which the Demised
Premises might reasonably be expected to be let at the Relevant Review Date as
(i) a whole or (ii) if the Demised Premises are sub-let at the Relevant Review
Date in part or parts the aggregate rental value of (a) such parts as a whole
and (b) any parts which are not sublet as a whole; whichever is the greater
rental value of the Demised Premises by a willing landlord to a willing tenant
in the open market with vacant possession and without fine or premium for a term
of ten (10) years commencing on the Relevant Review Date at the rate applicable
which might be allowed by the willing landlord to the willing tenant assuming
(if not a fact) that:-

 

  (a) the Demised Premises and all buildings comprised therein are then in
existence and enjoy all rights necessary for the full beneficial use thereof and
if damaged (i) are fully restored and (ii) the provisions of Clause 6.5 do not
apply

 

  (b) the willing tenant has received the benefit of any rent 6ee or reduced
rent period or any other inducement which it might then be the practice in the
open market for a willing landlord to allow or make to a willing tenant

 

  (c) all the covenants stipulations and conditions contained in this Lease have
been duly and fully performed observed and complied with by the Tenant

 

  (d) no work has been carried out to the Demised Premises during the Term or
during any period of occupation by the Tenant or any undertenant or their
respective predecessors in title prior to the date of this Lease which would
diminish the letting value thereof

 

  (e) the willing tenant is with others in the open market for the Demised
Premises

 

  (f) (irrespective of any act omission or default of the Tenant or other
circumstance) the Demised Premises are fit and ready for immediate occupation
and use and can lawfully be used as offices within the meaning of Class B1 of
the Use Classes Order notwithstanding:-

 

  (i) the construction and use of toilet facilities in the areas shown hatched
red on plans f(i)(a) and f(i)(b) annexed to this Lease; and

 

39



--------------------------------------------------------------------------------

  (ii) the construction and use of restaurant and kitchen facilities in the
areas shown hatched red on plans f(ii)(a) and f(ii)(b) annexed to this Lease

 

  (iii) the construction and use of the riser throughout the Demised Premises:
the location of such riser on the ground and fifth floors of the Demised
Premises respectively shown in the location cross-hatched red on plans f(i)(a)
and f(i)(b) annexed to this Lease

 

  (g) the Demised Premises have been fitted out by the Landlord at the
Landlord’s expense including but without limitation to the standard set out in
the specification marked A Landlord’s Works annexed hereto

 

  (h) the Demised Premises are to be measured in accordance with the RICS Code
of Measuring Practice 4th Edition published November 1993 on a net internal
basis

 

  (i) in any case where the floor to ceiling height is lower than prevailing
standards this is to be ignored where due to the presence of oversized
air-conditioning installed at the Tenant’s specific request

 

  (j) the willing tenant and its potential assignees or undertenants of the
Demised Premises suffer no disadvantage at the Relevant Review Date or at any
time during the Tern arising from an actual or potential election by the
Landlord to waive exemption in respect of value added tax or any other tax
replacing or supplementing the same so far as concerns rent payable or of any
taxable supply received by the Tenant under or in connection with this Lease and
on a lease which shall (with the exception of the provisions of clause 4.6(a)
and this reference to that sub-clause) otherwise contain the same terms and
provisions in all respects as this Lease (including the provisions for review of
the Basic Rent herein contained) other than the amount of the Basic Rent there
being disregarded any effect on rent of:-

 

  (i) the fact that the Tenant or any lawful sub-tenant or occupier or their
respective predecessors in title has been in occupation of the Demised Premises

 

  (ii) any goodwill attached to the Demised Premises by reason of the carrying
on thereat of the business of the Tenant or any lawful sub-tenant or occupier or
their respective predecessors in such business

 

40



--------------------------------------------------------------------------------

  (iii) any improvement lawfully carried out by the Tenant or any lawful
sub-tenant or occupier at its own expense to include the works set out in the
Retrospective Licence for Works between the Landlord and the Tenant of even date
herewith with the Landlord’s written consent otherwise than in pursuance of an
obligation to the Landlord or its predecessors in title contained in this Lease
or any document supplemental thereto

 

  (iv) the absence of any allowance or discount for loss of use of the Demised
Premises whilst any fitting-out works alterations or improvements are being
carried out or for the time or cost of the same and

 

  (v) all Statutory Rent Restrictions

 

  “Review Date” the 7th day of April 2004 and each successive fifth anniversary
of such date during the Term and any other date on which the Basic Rent is to be
reviewed to the provisions of paragraph 9 of this Schedule and

 

  “Relevant Review Date” shall be construed accordingly

 

  “Review Period” the period between a Review Date and the next succeeding
Review Date or the Termination of the Term (as the case may be) and

 

  “Relevant Review Period” shall be construed accordingly

 

  “Statutory Rent Restrictions” restrictions imposed by any statute for the time
being in force and any regulations or orders made thereunder which operate
impose any limitation whether in time or amount on-the review of the Basic Rent
and/or the collection of an increase in the Basic Rent

 

  “Surveyor” an independent Chartered Surveyor of recognised standing
experienced in the valuation and letting of premises so far as practicable of
similar character or comparable to the Demised Premises in the locality thereof
or if there are no such premises locally then in the same region as the Demised
Premises or nationally (as the case may require)

 

41



--------------------------------------------------------------------------------

2 Review of the Basic Rent

 

  The Basic Rent shall be reviewed as at and (if appropriate) increased on each
Review Date as hereinafter provided and the amount of the Basic Rent payable for
each successive Review Period shall be the Basic Rent which was (or which but
for Statutory Rent Restrictions would have been) payable immediately prior to
the Relevant Review Date increased by the amount (if any) by which the Open
Market Rent as at such Review Date exceeds the Basic Rent at the aforesaid
yearly rate

 

3 Agreement of Open Market Rent

 

  The Landlord and the Tenant shall endeavour to agree the amount of the Open
Market Rent as at each Review Date but if (for whatever reason) the Open Market
Rent shall not have been unconditionally agreed in writing three months after
the Relevant Review Date either the Landlord or the Tenant may at any time
thereafter by notice in writing to the other require that the determination of
the Open Market Rent be referred to the Surveyor who shall be appointed by the
Landlord and Tenant or in default of agreement on such appointment by the
President (or other the acting Chief Officer) for the time being of the Royal
Institution of Chartered Surveyors on the written application of the Landlord or
the Tenant

 

4 Determination by the Surveyor

 

4.1 The Surveyor shall act as an expert and not as an arbitrator and invite the
Landlord and the Tenant to submit to him within such time limits as he shall
consider appropriate such written representations and cross representations as
to the amount of the Open Market Rent with such supporting evidence as they may
respectively wish

 

4.2 The Surveyor will within two months after his appointment or within such
extended period as the Landlord shall stipulate give to the Landlord and the
Tenant written notice of the amount of the Open Market Rent as determined by him
and his determination shall be final and binding on the parties to this Lease

 

4.3 If the Surveyor shall not have given notice of his determination within the
period and in manner aforesaid or if for any reason it becomes apparent that he
will be unable to do so within such period the Landlord and the Tenant may agree
upon or either of them may apply for a new Surveyor to be appointed in his place
(which procedure may be repeated as many times as may be necessary) PROVIDED
always that any such determination given by the

 

42



--------------------------------------------------------------------------------

  Surveyor outside such time limit but prior to the appointment of a new
Surveyor shall be valid and effective but if given thereafter shall be null and
void

 

4.4 The Surveyor’s fees or charges (including the costs of his appointment)
shall be borne between the Landlord and the Tenant in such proportions as the
Surveyor shall determine or in the event that no determination is made equally
between the Landlord and the Tenant

 

5 Interim Payments

 

  If the Open Market Rent has not been ascertained (by agreement or
determination) by any Relevant Review Date the Tenant shall pay to the Landlord
until the date when the Open Market Rent has been ascertained as aforesaid the
Basic Rent at the yearly rate payable for the period immediately preceding the
Relevant Review Date and upon the amount of the Basic Rent actually payable from
the Relevant Review Date being ascertained the Tenant shall forthwith pay to the
Landlord in respect of the period commencing on the Relevant Review Date and
ending on the Rent Day immediately following such ascertainment the amount
whereby the Open Market Rent for such period exceeds the Basic Rent at the rate
previously payable together with interest thereon at the Prescribed Rate for the
period commencing on the Relevant Review Date (or other the relevant Rent Day
upon which the relevant proportion of the same would have become due had the
Open Market Rent been ascertained before the Relevant Review Date) and ending on
the date of payment

 

6 Statutory Rent Restrictions

 

  Throughout any period during the Term that Statutory Rent Restrictions shall
apply to prevent or prohibit either wholly or partially:-

 

  (a) the operation of the above provisions for review of the Basic Rent then
the Relevant Review Date or Dates shall be postponed to take effect on the
earliest date or dates thereafter upon which such review may occur and if there
shall be a partial relaxation of the Statutory Rent Restrictions there shall be
a further review of the Basic Rent on the earliest date thereafter as aforesaid
notwithstanding that the Basic Rent may have been increased partially on or
since the original Relevant Review Date

 

  (b) the collection of any increase in the Basic Rent or any installment or
part thereof by the Landlord or the retention thereof at any time after

 

43



--------------------------------------------------------------------------------

    collection then the collection of any increase or increases in the Basic
Rent shall be postponed to take effect on the earliest date or dates thereafter
that such increase or increases may be collected and/or retained in whole or in
part and on as many occasions as shall be required to ensure the collection of
the whole increase

 

  AND until the Statutory Rent Restrictions shall be removed the Basic Rent
shall be the maximum sum from time to time permitted by the Statutory Rent
Restrictions

 

7 Memorandum of Review

 

  On each occasion that the Open Market Rent is ascertained pursuant to the
provisions of this Schedule the Landlord and the Tenant shall cause a memorandum
of the yearly amount of the Basic Rent payable under this Lease for the Relevant
Review Period to be endorsed on this Lease and the Counterpart thereof and such
memorandum shall be signed by or on behalf of the Landlord and Tenant
respectively

 

8 Miscellaneous

 

  For the avoidance of doubt it is declared that:-

 

  (a) the Basic Rent payable for any Review Period shall not be less than the
amount of the Basic Rent payable for the period immediately preceding the
commencement of such Review Period

 

  (b) any agreement between or other memorandum in writing signed by or on
behalf of the Landlord and the Tenant as to the amount of the Open Market Rent
as at any Review Date or the amount of the Basic Rent payable during any Review
Period shall be valid and binding on the parties to this Lease notwithstanding
the appointment of the Surveyor or any application for his appointment or the
failure in any manner to adhere to the foregoing procedures methods or
timetables for review of the Basic Rent or determination of the Open Market Rent

 

44



--------------------------------------------------------------------------------

SPECIFICATION A

24 EVERSHOLT STREET. EUSTON HOUSE

LANDLORDS WORKS

The ground and first to eighth floors inclusive provide for open plan office
accommodation. The basement provides for:-

 

  (a) an air-conditioned computer room and workshop areas respectively shown
hatched and cross-hatched on the plan annexed; and

 

  (b) with regard to the remainder of the basement, a mix of open plan
accommodation and rooms.

 

1.0 Demolitions

 

1.1 Strip out all existing internal partitions, raised floors, ceilings, etc
including services from basement to 8th floor inclusive. Protect all retained
features as necessary

 

1.2 Disconnect and make safe all redundant services and remove.

 

2.0 Structural Alterations

 

2.1 Formation of new firemans lift shaft and services shafts.

 

2.2 Formation of new protected escape route from staircase through shop unit.
Demolition of dividing wall between the shop units and introduction of new
lobbied door access into the shop unit.

 

3.0 Toilets

 

3.1 Strip out and replace all existing toilets.

 

3.2 Provide toilet roll holders, coat hooks to suit.

 

3.3 Toilet roll holders, coat hooks to suit. W.C. Cubicles Armitage Venesta or
similar. Inclusive of all doors and panels and door furniture, vanity units,
basins, W.C.’s, urinals etc.

 

45



--------------------------------------------------------------------------------

  Formation of two number disabled persons toilets per floor, total 18 number.
Inclusive of all fixtures and fittings in accordance with requirements for
disabled persons.

 

4.0 Suspended Ceilings

 

4.1 Provision of uninterrupted 600 x 600 tegular edged Armstrong Dune tiles on a
15mm exposed grid to the following areas.

 

Ground floor    - all areas except reception, induction, stair areas and W.C.’s.
First to sixth    - all areas except stair areas and W.C.’s. Seventh    - all
areas except stair areas and W.C.’s. Eighth    - all areas except stair areas
and W.C.’s.

 

4.2. Solid Plasterboard, Suspended Ceilings, Taper edged sheeting, Two layers of
Gyproc Wallboard to W.C.’s on all floors.

 

5.0 Glass and Glazed screens

 

5.1 Renew glazing in the roof lights over induction area in heat soaked
toughened 6mm glazing.

 

6.0 Doors and Ironmongery

 

6.1 Doors generally to be 1981 x 926 x 54 solid core with hardwood lippings,
smoke seals to be let into the door as required for fire rating, doors to be in
association with protected lobbies only.

 

6.2 Toilet doors with no vision panels

 

6.3 57 x 100 door frames rebated to suit doors

 

6.4 Ironmongery to single doors inclusive of stainless steel handles, suited
locks, kick plates and where necessary door closers. (£70.00 P.C. for Single
Doors, f180.00 P.C. for Double).

 

6.5 Two pairs of external security doors inclusive of ironmongery.

 

7.0 Ceramic Wall Tiling

 

7.1 Provision of H & R Johnson 150 x 150 x 2mm white ceramic wall tiles
including all external angle beads, edge tiles and grouting to be installed to
disabled W.C.’s and all other W.C.’s where no laminate panelling has been
installed.

 

46



--------------------------------------------------------------------------------

8.0 Flooring

 

8.1 Raised access floor on floors G - 6 (150mm void).

 

8.2 Supply and fix 600 x 600 carpet tiles to the following areas. (£12.00 P.C.)

 

  Ground to eighth floor corridors

 

  Ground to eighth floor classrooms

 

  Ground to eighth floor circulation areas

 

  Ground to eighth floor ancillary offices

 

8.3 Supply and fix vinyl flooring with non-slip finish to all refurbished
toilets.

 

8.4 Latext screed to be introduced to sub-floor following removal of carpets and
raised floor.

 

8.5 Clean Teratzo to reception and staircase areas.

 

9.0 Decoration

 

9.1 Emulsion paint to perimeter columns and walls.

 

9.2 Gloss to soft wood areas, skirtings, door frames and window sills.

 

9.3 Vinyl silk emulsion to staircase areas.

 

9.4 Industrial floor paint to the basement floor following demolition of
partitions.

 

9.5 Vinyl silk emulsion paint to remaining walls in basement.

 

9.6 Spray painting of basement ceiling.

 

10.0 Furniture and Equipment

 

10.1 Reception desk.

 

47



--------------------------------------------------------------------------------

11.0 Signs and notices

 

11.1 Statutory fire signage male and female symbols.

 

12.0 Sundries

 

12.1 Soap dispensers.

 

12.2 Mirrors

 

12.3 Coatrails

 

12.4 Paper towel dispensers 2 per W.C.

 

12.5 Warm air hand dryers 2 per W.C. excluding disabled toilets (1 per W.C.).

 

13.0 Roofing Works

 

13.1 Repairs and replacement to existing roof coverings.

 

14.0 External Decoration and Cleaning

 

14.1 Repainting of external railings, fences etc.

 

14.2 Repainting of external rain water pipes.

 

14.3 Repainting of external doors.

 

14.4 Repainting of external cat ladders.

 

15.0 External Alterations and Structural Repairs

 

15.1 Making good any cracks to columns, lintels and stone work, identified by
the Structural Engineers Report.

 

15.2 Removal of steel frame pavement lights and replacement with concrete
pre-cast units.

 

16.0 Services

 

16.1 New electric “kompact” firemans passenger lift.

 

48



--------------------------------------------------------------------------------

16.2 Refitting existing passenger lift cars

 

16.3 Refitting existing goods lift car

 

16.4 Mechanical Services.(See Oscar Faber spec. attached but adjusted for open
plan office accommodation throughout)

 

16.5 Electrical Services. (See Oscar Faber spec. attached)

 

16.6 3 compartment floor trunking on a 3m grid for small power distribution on
Seventh and Eighth floors.

 

49



--------------------------------------------------------------------------------

Euston House

24 Eversholt Street

Scope of

Engineering Services

SAC/B17020/MSB/RIS

March 1998

Revision 2

 

Prepared   R Simpson Approved   S Campbell

Marlborough House

Upper Marlborough Road

St. Albans Hens ALI 3UT

Telephone: +44 (0) 181 784 5784

Direct Tel: +44 (0) 181 784 5796

Fax: +44 (0) I81 784 5700

E-mail: enquiries@faber-e.oscarfaber.co.uk

 

50



--------------------------------------------------------------------------------

Learning Tree International, Euston House   Scope of Engineering Services

 

1 Outline Description and Basis of Design

 

1.1 Introduction and Design Intent

 

  The engineering services are to be designed and selected to provide
economically Serviceable installations with reasonable longevity, with existing
plant and services replaced and retained accordingly.

 

  This document describes the engineering services and associated works to be
provided under a single building refurbishment and fitting-out contract.

 

1.2 Basis of Design

 

1.2.1 Outside Conditions:

 

Winter   -3°C db. 100% RH (Fabric Heating]   -8°C db. 100% RH (Air Handling
Systems) Summer   29’C db. 20°C wb.   35°C for Heat Rejection Plant

 

  Acoustic Limits when measured at the boundary of the site to satisfy the Local
Authority’s requirements.

 

  Plant will be sized and attenuated to ensure that noise levels at the boundary
of the site are not increased above existing levels.

 

1.2.2 Inside Conditions:

 

Ground to 6th.

8th floor south

  22°C +/- 2°C Seventh Floor  

Design to 22°C but allow temperature to rise

up to 26°C under peak load

Circulation areas, toilets

and changing areas

  20°C min

 

1.2.3 Ventilation Levels:

 

Ground to 6th.   8 l//s/person Supply/Extract 8th floor south   WC/s   10
A/C/hr            Extract   8 A/C/hr              Supply Restaurant  

Ventilation to suit transient occupation to I

person per 2m’

 

51



--------------------------------------------------------------------------------

Learning Tree International, Euston House   Scope of Engineering Services

 

Meeting Rooms   121/s/person Coffee areas   Ventilation to suit transient
occupation. Kitchen  

To suit Kitchen Specialists requirements.

Supply at 85% to achieve negative pressure

 

1.2.4 Heating and Cooling Systems:

 

LTHW   Flow 82’C   Return 71 “C CHW   Flow 6°C   Return 12°C

 

1.2.5 Internal Noise Criteria:

 

General areas   NR38 at medium speed Restaurants   NR45 Kitchens   NR50 Toilets
  NR40

 

1.2.6 Cold Water Storage Requirements

 

 

20 litres per person

 

1.2.7 Hot Water Storage Requirements

 

  Provision of domestic hot water to cater for the normal requirements of the
occupancy of the building. Production of hot water by central plant and storage
Or local point of use water heaters.   Where hot water to be stored, this shall
be at 60°C maintained above 55’C throughout the distribution.

 

1.2.9 Equipment loads

 

  Design heat gains [% hourly average] from equipment will be calculated based
on the following:

 

Delegates PC:  

150W [subject to a maximum of 132 delegates PCs

per floor)

Tutors equipment:   1000W [lncl. hub, switch and projection equipment)

 

52



--------------------------------------------------------------------------------

Learning Tree International, Euston House   Scope of Engineering Services

 

1.2.10 Diversity

 

  The engineering services will be designed such that each floor can accommodate
full occupation subject to a maximum of 260 persons plus 132 PCs.

 

  However, the maximum occupancy for the building as o whole will be 70% of the
total availability and central plant and distribution services will be sized
accordingly.

 

1.3 Descriptions

 

1.3.1 Basement

 

  The basement plant areas and selected items of plant are to be retained.

 

  In the plant areas and throughout the remainder of the basement area, all
existing services will be stripped out, together with all redundant partitioning
not associated with the retained plant spaces.

 

  The basement will then be redecorated and provided with ventilation, lighting,
fire detection and alarms and small power services, which will make the space
suitable for use as storage areas.

 

1.3.2 Ground Floor

 

  Some of the existing finishes in the reception and induction areas, together
with selected elements of their existing feature lighting and ventilation system
are to be retained. These finishes and systems with be modified and augmented
where required to suit the new.Iay0ut and engineering servicing needs.

 

  Other areas of the ground floor, including all of the classrooms, offices and
toilet areas will be fully stripped out and new ventilation, heating, cooling,
lighting, Small power and cable ways and outlets for data and voice
communications systems installed.

 

  The two existing shop units in particular will be stripped out, provided with
access from within Euston House and serviced as new office accommodation.

 

1.3.3 1st to 6th Floors

 

  Except for the sub-man distribution equipment in the electrical riser
cupboards and soil and rainwater drainage stacks, all services and finishes are
stripped out and new systems and finishes, installed, as set out below.

 

  Finished areas will include, ventilation, heating, cooling, lighting, small
power and cable ways and outlets for data and voice communications systems.

 

53



--------------------------------------------------------------------------------

Learning Tree International, Euston House   Scope of Engineering Services

 

  Small power and communications outlets will generally be presented on dado
level white plastic, three comportment trunking.

 

  Toilet areas will also be provided with new services, including lighting,
ventilation, small power and domestic hot and cold water services.

 

  Coffee areas will be serviced, with cold water and electrical supplies for
vending machines.

 

1.3.4 7th Floor

 

  The 7th floor level will be stripped out to the same extent as the lower
floors and provided with new mechanical and electrical services, as set out
below.

 

  The open plan restaurant seating areas will be provided with ventilation,
heating, cooling and lighting, with small power outlets for cleaning and
maintenance purposes.

 

  The servery area will be provided with ventilation, heating, cooling, lighting
and small power services with additional small power outlets presented at floor
level to serve the island site hot and cold servery counters.

 

1.3.5 8th Floor

 

  The 8th floor kitchen area will be left as a shell for fitting out by the
specialist kitchen contractor.

 

  Included in the contract in connection with the kitchen will be:

 

  a. A mains electrical supply and distribution panel located in the kitchen
area, from which the kitchen contractor will derive and distribute the
electrical supplies to the kitchen equipment.

 

  b. A gas supply terminated in the kitchen area, from which the kitchen
contractor will derive and distribute the gas supplies to gas cooking equipment.

 

  c. Appropriate lighting and associated switching systems for the kitchen area,
excluding luminaires within the cooking hoods, which will be supplied and
installed with the hoods by the kitchen contractor.

 

  d. Hot and cold water supplies terminated in the kitchen area, from which the
kitchen contractor will derive and distribute supplies as required.

 

  e. A drainage connection.

 

54



--------------------------------------------------------------------------------

Learning Tree International, Euston House   Scope of Engineering Services

 

  The smoking room will be provided with increased ventilation rates via
dedicated supplementary air extract systems, drawing make-up air from the
adjacent areas.

 

    All other areas at 8th floor level will be provided with ventilation,
comfort cooling, lighting, small power and data cabling wireways appropriate for
the space use indicated.

 

1.3.6 Roof Plant Areas

 

  Roof plant and associated services will be stripped out where necessary and
new plant provided.

 

  Roof walkways and enclosed plant areas will be provided with lighting and
small power services for cleaning and maintenance purposes.

 

55



--------------------------------------------------------------------------------

SPECIFICATION B

24 EVERSHOLT STREET, EUSTON HOUSE

TENANTS IMPROVEMENT WORKS

 

1.0 STRUCTURAL ALTERATIONS

 

1.1 The formation of openings for the three trolley hoists from the restaurant
to the kitchen.

 

2.0 PARTITIONS AND DRY LINING

 

2.1 The formation of classrooms using two layers of plasterboard with 50mm thick
cavity with insulation and acoustic sealant to perimeters giving 45 db (rw).

 

2.2 Formation of partition and curved partitioning to coffee areas, seventh
floor restaurant and behind reception desk.

 

3.0 TOILETS

 

3.1 The installation of one new male and one new female toilet on the ground
floor inclusive of fixtures, fittings, sanitary ware, vanity units etc.

 

3.2 Installation of one new male toilet block on floors 1 to 6, again inclusive
of all fixtures and fittings.

 

4.0 SUSPENDED CEILINGS

 

4.1 600 x 600 metal suspended ceiling on exposed grid for the 8th floor kitchen
and servery.

 

5.0 DOORS AND IRONMONGERY

 

5.1 Doors associated with classrooms, administration, offices, staff offices and
the additional toilet blocks generally to be 1981 x 926 x 44 with hardwood

 

56



--------------------------------------------------------------------------------

  lippings, smoke seals to be let into the doors as required for fire rating.
Inclusive of vision panels where necessary 57 x 100 door frames, ironmongery
inclusive of stainless steel handles, suited locks, kick plates and where
necessary door closers.

 

6.0 CERAMIC WALL TILING

 

6.1 Provision of H&R Johnson 150 x 150 x 2mm white ceramic wall tiles including
all external angle beads, edge tiles and grouting to be installed to the
additional two W.C. blocks on the ground floor and the new male W.C. blocks on 1
- 6th floors.

 

7.0 FLOORING

 

7.1 Supply of vinyl flooring with non slip finish to the following areas, all
new toilet blocks inclusive of the two toilet blocks on the ground floor and the
new male toilets on 1st-6th floors, servery and restaurant area, coffee areas
above ground floor, kitchen area and changing areas.

 

7.2 Feature vinyl flooring in three colours, patterned to coffee areas and
servery and restaurant areas.

 

7.3 Supply and fix 600 x 600 heavy duty carpet to the ground floor induction and
coffee area, corridors adjacent to ground floor lift lobby.

 

8.0 DECORATION

 

8.1 Wall covering to be muraspec or similar vinyl wall paper to all partitions
and columns ground to 8th floor excluding perimeter walls, columns, staircores
and services with finishes specified elsewhere.

 

9.0 FURNITURE AND EQUIPMENT

 

9.1 Coffee area, curved bar and MDF shelving.

 

9.2 Shelf and hatch way to ground floor administration room.

 

10.0 SUNDRIES

 

10.1 Soap dispensers, mirrors, paper towel dispensers, warm air hand dryers all
in association with the two new toilet blocks on the ground floor and the new
male toilet blocks on 1st-6th.

 

57



--------------------------------------------------------------------------------

10.2 Coat rails and shelving within the classroom areas.

 

11.0 MECHANICAL & ELECTRICAL SERVICES

 

11.1 Small power to classrooms

 

11.2 Kitchen services, mechanical & electrical and plumbing and drainage to
kitchen

 

11.3 Services in association with the new toilet blocks on the ground, 1st - 6th
floors.

 

11.4 Services in association with specific tenants requirements within the
basement.

 

11.5 Gas supplies and any other utility supplies specifically for the kitchen
and restaurant area.

 

58



--------------------------------------------------------------------------------

Schedule 3

Authorised Guarantee

 

DATED

 

PARTIES

 

THE LANDLORD

 

THE TENANT

 

THE ASSIGNEE

 

THE SURETY

 

THE LEASE

 

Date

 

Parties

 

Demised Premises

 

Term

 

 

1 Definitions

 

  In this Deed (unless the context otherwise requires) the expressions set out
in this Clause 1 shall have the meanings respectively assigned to them below,
viz:-

 

Expression

  

Meaning

“Assignee” “Landlord”

“Tenant” and “Surety”

   the parties to this Deed respectively referred to above by those names
(including in the case of the Landlord and the Assignee their successors in
title where applicable) “Lease”    the document or documents of which short
particulars are set out above under the heading

 

59



--------------------------------------------------------------------------------

   “THE LEASE” (including all documents supplemental thereto) “Demised Premises”
   the property demised by the Lease “Term”    the term of years granted by the
Lease (including any continuation or extension thereof and any holding over
whether under statute at common law or otherwise) “1995 Act”    the Landlord and
Tenant (Covenants) Act 1995 “Tenant Covenants”    means every tenant covenant
(as that expression is defined in the 1995 Act) of the Lease

 

2 Background

 

2.1 The Demised Premises are vested in the Tenant for the residue of the term of
years granted by the Lease

 

2.2 The reversion immediately expectant on the determination of the term granted
by the Lease is vested in the Landlord

 

2.3 The Lease contains a covenant by the lessee not to assign the Demised
Premises unless (inter alia) the Tenant shall execute a guarantee of the
obligations of the Assignee under the Tenant Covenants in the form of this deed

 

2.4 The Tenant has requested the Landlord to agree to the Demised Premises being
assigned to the Assignee for the residue of the term granted by the Lease which
the Landlord has agreed to do in consideration of the covenants on the part of
the Tenant and of the Surety hereinafter contained

 

3 Guarantee by Tenant

 

  The Tenant hereby covenants and guarantees to the Landlord as follows:-

 

3.1 As from the date on which the Lease is assigned to the Assignee and
thereafter throughout the Term (but only to the extent that the Assignee is not
released from liability therefor pursuant to the provisions of the 1995 Act and
in the case of a partial release only to the extent that the Assignee remains
liable) the Assignee will pay the rent or rents reserved by the Lease and will
perform and observe the Tenant Covenant and that the Tenant will make good to
the

 

60



--------------------------------------------------------------------------------

  Landlord all losses costs and expenses incurred by the Landlord through the
default of the Assignee in respect of any of the above matters PROVIDED ALWAYS
that

 

  (a) any neglect or forbearance of the Landlord in endeavouring to obtain
payment of the said rents or any delay to take any steps to enforce performance
by the Assignee of the Tenant Covenants and any time which may be given by the
Landlord to the Assignee

 

  (b) any variation in the terms of the Lease agreed between the persons who are
for the time being the lessor and the lessee thereunder (but subject to the
provisions of Section 18(2) of the 1995 Act)

 

  (c) the transfer of the reversion expectant upon the Term or any part thereof

 

  (d) any assignment of the Lease which is an excluded assignment (as defined in
Section 11 of the 1995 Act)

 

  (e) the release of any of the persons comprised in the Tenant (if more than
one) from liability hereunder or

 

  (f) any other act omission matter or thing whatever whereby (but for this
provision) the Tenant would be exonerated either wholly or in part from this
guarantee (other than a release by deed given by the Landlord or a release
pursuant to the provisions of the 1995 Act)

 

    shall not release or in any way lessen or affect the liability of the Tenant
hereunder

 

3.2 The Tenant HEREBY FURTHER COVENANTS with the Landlord that if while the
guarantee contained in clause 3.1 remains in force the Assignee shall go into
liquidation and the liquidator shall disclaim the Lease or if the Assignee shall
be wound up or cease to exist or if the Assignee (being an individual) shall
become bankrupt and the trustee in bankruptcy shall disclaim the Lease or if the
Lease shall he forfeited or become bona vacantia and shall be disclaimed by the
Crown then if the Landlord shall by notice in writing within three months after
such disclaimer or other event putting an end (so far as concerns the lessee) to
the effect of the Lease require the Tenant to take up a new lease of the Demised
Premises for a term commensurate with the residue of the Tern which would have
remained had there been no disclaimer of the Lease at the rent payable
immediately prior to such disclaimer or other said event (and on the assumption
that any uncompleted review of the rent hereby reserved had been duly completed
prior to such disclaimer or other event) and subject to the like covenants and
conditions as are reserved by and

 

61



--------------------------------------------------------------------------------

  contained in the Lease (the said new lease and the rights and liabilities
thereunder to take effect as from the date of such disclaimer or other event)
then in such case the Tenant shall pay the costs of and accept such new lease
accordingly and execute and deliver to the Landlord a counterpart thereof

 

4 Guarantee and Indemnity by Surety

 

4.1 The Surety HEREBY COVENANTS with the Landlord, as a primary obligation, that
the Tenant or the Surety shall, so long as the Tenant shall be liable for
performance and observance of the same, duly perform and observe the covenants
on the part of the Tenant contained in this deed 4.2 The Surety will indemnify,
as a primary obligation, the Landlord against all claims demands losses damages
liability fees costs and expenses whatsoever sustained by the Landlord by reason
of or arising in any way directly or indirectly out of any default by the Tenant
in the performance and observance of any of the obligations on the part of the
Tenant herein contained

 

4.3 The Surety shall remain liable to the Landlord as a primary obligation, for
the fulfillment of the obligations of the Tenant under this Deed notwithstanding
any disclaimer thereof by a liquidator or trustee in bankruptcy of the Tenant

 

4.4 The Surety shall not be released from the obligations on its part herein
contained as a result of any neglect or forbearance of the Landlord in enforcing
performance by the Tenant of its obligations contained in this Deed, any rent
reviews under the Lease and (subject to Section 18 of the 1995 Act) any
variation of the terms of this Deed or of the Lease or of the transfer of the
Landlord’s reversion, and change in the constitutions structure or powers of the
Tenant the Surety or the Landlord or the liquidation administration or
bankruptcy (as the case may be) of either the Tenant or the Surety, or any other
matter (other than a release by deed given by the Landlord or a release pursuant
to the provisions of the 1995 Act) whereby (but for this provision) the Surety
would be exonerated in whole or in part from this guarantee

 

5 Joint and several obligations

 

  Where the Tenant or the Surety consists of more than one person then the
obligations of the Tenant and/or the Surety (as the case may be) shall be the
joint and several obligations of those persons

 

62



--------------------------------------------------------------------------------

EXECUTED as a deed by the Landlord and delivered the day and the year first
before written

 

EXECUTED as a DEED for and on behalf

 

)

of COURTLANDS DEVELOPMENTS

 

)

LIMITED by

 

Director TC , 3.

   

Director

 

Secretary

 

63